Case 2:18-cv-09437-PA-AFM Document 104 Filed 12/27/19 Page 1 of 1 Page ID #:4197

  1                                                                                               JS-6
  2
  3
  4
  5
  6
  7
  8                                 UNITED STATES DISTRICT COURT
  9                                CENTRAL DISTRICT OF CALIFORNIA
 10
 11   COLLIN SHANKS,                                 LA CV 18-09437 PA (AFMx)
 12                   Plaintiff,                     JUDGMENT
 13          v.
 14   JARROW FORMULAS, INC.,
 15                   Defendant.
 16
 17
 18          Pursuant to the Court’s December 27, 2019 Minute Order granting the Motion for
 19   Summary Judgment filed by Defendant, and denying the Motion for Partial Summary
 20   Judgment filed by Plaintiff,
 21          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant shall
 22   have judgment in its favor against Plaintiff as a matter of law;
 23          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s case is
 24   dismissed with prejudice;
 25          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff take
 26   nothing and that Defendant shall have its costs of suit pursuant to Federal Rule of Civil
 27   Procedure 54.
 28   DATED: December 27, 2019                           _________________________________
                                                                    Percy Anderson
                                                           UNITED STATES DISTRICT JUDGE
